—Judgment unanimously affirmed. Memorandum: Our review of the record reveals that defendant’s plea, which contained the waiver of his right to appeal, was voluntary, knowing, and intelligent (see, People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909, 911). Because defendant has waived his right to appeal, he has waived review of the severity of his bargained-for sentence (see, People v Allen, 82 NY2d 761). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J.— Rape, 1st Degree.) Present — Callahan, J. P., Pine, Lawton, Doerr and Boehm, JJ.